Case: 14-30899       Document: 00512940701         Page: 1     Date Filed: 02/19/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                     No. 14-30899
                                                                                     Fifth Circuit

                                                                                   FILED
                                   Summary Calendar                         February 19, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
FLOYD P. DONLEY, SR.,

                                                  Plaintiff–Appellant,
v.

HUDSONS SALVAGE, L.L.C.; LINDA COX; VELMA ELAINE HINGLE;
ANGIE CARTER; LOIS PELTIER; JERRY HOLIFIELD; ALAN
SPALLINGER; DOMINIC CUTI; ALLEN ORDENEAUX, III; JOEY
PHILLIPS; SERGENT VARNADO; TED SIMMONS; JERRY TRABONA;
CHARLES REID; AMITE CITY COUNCIL; REGINALD GOLDSBY,

                                                  Defendants–Appellees.




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:10-CV-3223


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
           Floyd P. Donley, Sr., appeals from the magistrate judge’s denial of his
motion to dismiss for lack of jurisdiction. We have jurisdiction because both
parties consented to proceed before the magistrate judge. 28 U.S.C. § 636(c)(3).


       * Pursuant to Fifth Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in Fifth
Cir. R. 47.5.4.
    Case: 14-30899   Document: 00512940701     Page: 2   Date Filed: 02/19/2015



                                No. 14-30899
Donley originally brought suit against Hudsons Salvage and both parties
signed a consent form permitting final resolution of the case by a magistrate
judge. § 636 (c)(3). The magistrate judge granted summary judgment in favor
of the defendants, Donley appealed, and we affirmed. The Supreme Court then
denied certiorari.
      Donley argues that he never consented to have the particular magistrate
judge who heard his case and that this magistrate judge lacked “personal
jurisdiction.” In addition to the numerous problems with the merits of this
argument, this case was fully resolved, appealed, and certiorari was denied.
Donley’s argument is moot and for that reason the judgment of the magistrate
judge is AFFIRMED.




                                     2